                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                          WESTERN DIVISION

John V.,                                     )
                                             )
              Plaintiff,                     )
                                             )   Case No. 17 CV 50348
       v.                                    )
                                             )   Magistrate Judge Iain D. Johnston
Nancy A. Berryhill, Acting                   )
Commissioner of Social Security,             )
                                             )
              Defendant.                     )


                     MEMORANDUM OPINION AND ORDER

       Plaintiff John V. brings this action under 42 U.S.C. § 405(g), seeking a remand

of the decision denying him social security disability benefits. For the reasons set

forth below, the decision is remanded.

                                  I. BACKGROUND 1

       On August 13, 2014, Plaintiff filed an application for disability insurance

benefits. R. 88. Plaintiff alleged a disability beginning on July 1, 2014, because of

his back injury, knee pain and strokes. R. 88, 207. Plaintiff continued working part-

time until July 2015, but this was not considered substantial gainful activity. R. 18,

736.




1The following facts are only an overview of the medical evidence provided in the
administrative record.
      On September 15, 2016, 2 Plaintiff, represented by the same attorney

representing him in this appeal, testified at a hearing before an Administrative Law

Judge ("ALJ"). R. 40-79. Plaintiff was then 55 years old. Plaintiff testified that he

was unable to work primarily because of his back and knee pain, which limited his

ability to reach, bend and lift. R. 50, 65-66, 71.

      Plaintiff testified that even after his back surgery in November 2015, he still

experienced severe pain. R. 50. Plaintiff brought a cane to the hearing and testified

that although he did not have a prescription, he had been using a cane since before

his back surgery. R. 50-51, 60. Plaintiff explained that he could walk without a cane,

but nevertheless used it for support and balance and to make walking easier. R. 59.

      The ALJ also heard testimony from Kari Seaver, a vocational expert ("VE").

The ALJ posed a hypothetical to the VE of an individual that could perform light

work, with postural limitations, frequent reaching in all directions and the need to

avoid hazards. R. 74-76. The VE testified that this person could perform light jobs

as a hand packer, assembler and sorter. R. 75-76. The following exchange then

occurred between the ALJ and VE regarding additional limitations:

      Q    Finally, the last hypothetical is an individual of claimant's age,

      education and work history who can lift and carry up to 15 pounds, with

      occasional bending, twisting, pivoting and must alternate between




2A hearing was also held on April 4, 2016, but the hearing was ultimately rescheduled to
allow Plaintiff to submit additional medical records. R. 82-87. A psychological medical
expert was present at this hearing but not the subsequent hearing. R. 82.
                                           -2-
standing, sitting and walking. I would assume there would be no past

work. Is that correct?

A Correct.

Q Would there be other work?

A If they were walking away from the work station and it would cause

them to be off task more than 15 percent of the workday, then there

would be no work for that individual.

Q Okay. But if they just needed to alternate between standing, sitting

and walking, which would not take them off task, under this

hypothetical there would be no past work. Is that correct?

A Correct.

Q Would there be other work?

A Yes. [The VE identified a sedentary sorter job]

Q So there's no light jobs under this hypothetical?

A Well --

Q Am I correct or not?

A There -- if you were able to lift the maximum 20 pounds, then there

would be light jobs.

Q No, the lifting limitation on this is -- no, the lifting limitation -- Kari,

the lifting limitation is 15 pounds.

A Yes.

Q So there's no light --



                                     -3-
      A (INAUDIBLE).

      Q Here's my question. Under this hypothetical, with the 15-pound

      lifting restriction, are there any light jobs?

      A Well, with 15 pounds and the sit/stand option, the light jobs from

      hypothetical 1, they would still apply but with reduced numbers by 50

      percent.

R. 76-77.   The VE then confirmed that her testimony was consistent with the

Dictionary of Occupational Titles ("DOT") as well as her professional experience of

placing individuals into employment. R. 78. The only question Plaintiff's counsel

asked the VE was how she determined that the identified jobs would be reduced by

50%. R. 78. The VE testified that she based it on her professional experience. R. 78.

      The ALJ did not call an impartial medical expert. The ALJ issued a partially

favorable decision, finding Plaintiff disabled on September 19, 2015, the date he

turned 55 years old, based on Medical-Vocational Guidelines ("Grids") Rule 202.02.

20 C.F.R. 404, Subpt. P, App. 2, Rule 202.02. R. 16-30. The ALJ found that Plaintiff

had the following severe impairments: obesity, hypertension, diabetes mellitus,

lumbosacral degenerative disc disease with intermittent radiculopathy and status-

post compression fracture, degenerative joint disease of the bilateral knees, bilateral

knee chondromalacia and myofascial pain. R. 18-19. The ALJ determined that

Plaintiff’s impairments did not meet or medically equal a listed impairment. R. 20.

The ALJ concluded that Plaintiff had the residual functional capacity (“RFC”) to

perform light work with additional exertional, postural and environmental



                                          -4-
restrictions, including that Plaintiff could only lift and carry 15 pounds and "must

alternate between sitting, standing, and walking that would not take him off-task."

R. 21.

                            II. STANDARD OF REVIEW

         A reviewing court may enter judgment “affirming, modifying, or reversing the

decision of the [Commissioner], with or without remanding the cause for a

rehearing.” 42 U.S.C. § 405(g). If supported by substantial evidence, the

Commissioner’s factual findings are conclusive. Id. Substantial evidence exists if

there is enough evidence that would allow a reasonable mind to determine that the

decision’s conclusion is supportable. Richardson v. Perales, 402 U.S. 389, 399-401

(1971). Accordingly, the reviewing court cannot displace the decision by

reconsidering facts or evidence, or by making independent credibility

determinations. Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008).

         However, the Seventh Circuit has emphasized that review is not merely a

rubber stamp. Scott v. Barnhart, 297 F.3d 589, 593 (7th Cir. 2002) (a “mere

scintilla” is not substantial evidence). A reviewing court must conduct a critical

review of the evidence before affirming the Commissioner’s decision. Eichstadt v.

Astrue, 534 F.3d 663, 665 (7th Cir. 2008). Even when adequate record evidence

exists to support the Commissioner’s decision, the decision will not be affirmed if

the Commissioner does not build an accurate and logical bridge from the evidence to

the conclusion. Berger v. Astrue, 516 F.3d 539, 544 (7th Cir. 2008). Moreover,

federal courts cannot build a logical bridge on behalf of the ALJ. See Mason v.



                                          -5-
Colvin, No. 13 C 2993, 2014 U.S. Dist. LEXIS 152938, at *19-20 (N.D. Ill. Oct. 29,

2014).

                                   III. DISCUSSION

         Plaintiff argues that remand is appropriate because the ALJ failed to support

her step five findings and made multiple inappropriate medical judgments in

determining the RFC.

         The crux of Plaintiff's first argument is that the VE's testimony is

"questionable or ambiguous" on whether the jobs identified by the VE accounted for

Plaintiff's need to alternate between sitting, standing and walking. Plaintiff's Brief

at 4-5, Dkt. 9. Plaintiff points out that the VE's testimony referred only to jobs with

a "sit/stand option." R. 77. Plaintiff also faults the ALJ for failing to specify how

often Plaintiff would need to alternate between sitting, standing and walking.

         The Commissioner argues that Plaintiff has forfeited this issue by not raising

it at the administrative hearing. Defendant's Response at 16, Dkt. 16. The

Commissioner's argument is well taken. This is not the first time this Court has

had to point out counsel's failure to raise certain issues at the administrative

hearing. See, e.g., Jody W. v. Berryhill, No. 17 CV 50290, 2019 U.S. Dist. LEXIS

25441, at *14 (N.D. Ill. Feb. 15, 2019) ("[T]he Court must point out a trend where

counsel are failing to raise issues with the ALJs and Appeals Council and seem to

be saving their arguments for this Court."); Williams v. Berryhill, No. 17 CV 50112,

2018 U.S. Dist. LEXIS 168755, at *14 (N.D. Ill. Oct. 1, 2018) ("Plaintiff's counsel is

experienced, having participated in many disability hearings and having filed many



                                            -6-
appeals to this Court. She took the opportunity to vigorously cross-examine the VE

on several issues, but then chose not to press further."). Despite counsel's failure to

raise any issue with the VE's testimony at the hearing, 3 the Court believes a

remand is still required because the ALJ failed to specify the frequency with which

Plaintiff need to change positions. See Arnett v. Astrue, 676 F.3d 586, 593 (7th Cir.

2012) (finding an RFC insufficient where it provided that the plaintiff "must be able

to alternate between sitting and standing 'throughout the workday.' This does not

specify a particular frequency, and does not require that [the plaintiff] be able to

choose to sit or stand when she feels it is necessary.").




3 The Court does not believe that Donahue v. Barnhart, 279 F.3d 441, 446-47 (7th Cir.
2002), can be interpreted as broadly as the Commissioner suggests to support forfeiture in
this case. See Defendant's Response at 16, Dkt. 16 ("'[R]aising a discrepancy only after the
hearing … is too late'"). The Donahue court found that raising a conflict between the VE's
testimony and the DOT for the first time after the hearing resulted in forfeiture. 279 F.3d
at 446-47. Plaintiff correctly notes that Donahue, 279 F.3d 441, was superseded by Social
Security Ruling 00-4p, 2000 SSR LEXIS 8, which imposes an affirmative duty on the ALJ to
inquire into and resolve "apparent conflicts" between the VE's evidence and the DOT. See
Overman v. Astrue, 546 F.3d 456, 463 (7th Cir. 2008).

What the parties fail to acknowledge is that the VE based her testimony on her professional
experience, not the DOT. R. 78; see also Zblewski v. Astrue, 302 F. App'x 488, 494 (7th Cir.
2008) (suggesting that "[b]ecause the DOT does not address the subject of sit/stand options,
it is not apparent that the testimony conflicts with the DOT."). Therefore, the Court is not
concerned by a conflict with the DOT. The concern is with the ALJ's ambiguious RFC
restriction. Without any explanation of Plaintiff's need to alternate between sitting,
standing and walking, there was no way for the VE to determine the impact alternating
positions would have on the jobs identified. See Williams v. Berryhill, No. 17 CV 50112,
2018 U.S. Dist. LEXIS 168755, at *15-16 (N.D. Ill. Oct. 1, 2018) (deciding against forfeiture
and remanding so that the VE could provide a clearer and more detailed explanation even
though plaintiff failed to question the VE at the hearing); see also SSR 83-12, 1983 SSR
LEXIS 32, at *10-11 ("Unskilled types of jobs are particularly structured so that a person
cannot ordinarily sit or stand at will. In cases of unusual limitation of ability to sit or
stand, a VS should be consulted to clarify the implications for the occupational base.).
                                            -7-
      The RFC adopted by the ALJ included the restriction that Plaintiff "must

alternate between sitting, standing, and walking that would not take him off-task."

R. 21. The hypothetical posed to the VE included the same vague restriction on

alternating positions. R. 76. Without further explanation from the ALJ, the VE

testified that the number of job opportunities available to Plaintiff were reduced by

50% to include those that would allow for a "sit/stand option." R. 77. Not only does

this testimony leave the Court unsure if the VE fully considered Plaintiff's need to

walk, in addition to sit and stand, but also whether the jobs identified would allow

Plaintiff to change positions at will or less frequently. See Morales v. Acting

Commissioner of the SSA, No. 1:17-CV-21-TLS, 2017 U.S. Dist. LEXIS 205393, at

*11 (N.D. Ind. Dec. 14, 2017) ("[W]ithout a more specifically defined hypothetical on

the matter, it remains unclear what type of sit/stand option the VE considered.").

      The restrictions in the RFC must be specific enough to determine a

claimant's ability to perform a particular job. See Ketelboeter v. Astrue, 550 F.3d

620, 626 (7th Cir.2008) (concluding that an RFC specifying that the plaintiff could

sit or stand “as needed” was sufficient); Schmidt v. Astrue, 496 F.3d 833, 845 (7th

Cir. 2007) (finding an RFC sufficient where the ALJ restricted the plaintiff to work

that allowed her to sit or stand at her “own option.”). Here, the failure to identify

the frequency with which Plaintiff needed to alternate positions leaves the ALJ's

determination that Plaintiff could perform other work unsupported. On remand,

the ALJ should specify the frequency of Plaintiff's need to alternate positions in

both the RFC and the hypothetical to the VE. At step five, the ALJ should also



                                          -8-
clarify whether the VE considered not only the need to alternate between sitting

and standing but also walking because the testimony from the hearing does not

make that clear.

      Plaintiff next argues that the ALJ improperly made the following medical

judgments: (1) Plaintiff's right shoulder was not a severe impairment because his

nerve conduction study was normal; (2) Plaintiff did not require a cane because he

had a normal gait; and (3) Plaintiff did not have radiculitis 4 because his whole body

scan showed no abnormal uptake. Plaintiff's Brief at 9, Dkt. 9. Plaintiff does not

elaborate on these issues or explain how they would affect the ALJ's disability

determination. For example, failing to find Plaintiff's shoulder impairment or

radiculitis severe would not require remand in this case. See Ray v. Berryhill, No.

18-2229, 2019 U.S. App. LEXIS 4161, at *14 (7th Cir. Feb. 12, 2019) ("Step two is

merely a threshold inquiry; so long as one of a claimant's limitations is found to be

severe, error at that step is harmless."). Accordingly, the Commissioner reasons

that Plaintiff must be challenging the ALJ's failure to account for all her

impairments in the RFC. This still leaves the Court wondering what restrictions

the ALJ failed to account for in the RFC determination. It is telling that Plaintiff

has chosen not to respond to the Commissioner's arguments in his reply brief,

focusing instead on the step five errors. See Crystal C. v. Berryhill, No. 17 CV

50260, 2019 U.S. Dist. LEXIS 13789, at *5 (N.D. Ill. Jan. 29, 2019) ("Plaintiff has




4 Radiculitis is a disorder of the spinal nerve roots. STEDMAN’S MEDICAL DICTIONARY 1622
(28th ed. 2006).
                                          -9-
failed to respond or fully develop many of her arguments, which results in a

forfeiture of these issues on appeal.").

      Plaintiff does not challenge the ALJ's credibility determination or the weight

afforded to the medical opinions in the record. Forfeiture aside, the Court

acknowledges that the ALJ's evaluation of the medical opinion evidence is shaky at

best. The ALJ was required to evaluate the regulatory factors when determining

the weight to afford each of the opinions in the record. See 20 C.F.R.

§ 404.1527(c)(2). Instead, the ALJ made conclusory findings with little evidence to

support her determination. R. 25-27. Because this case is already being remanded

for a more specific RFC determination on Plaintiff's need to alternate positions, the

ALJ should also provide a more through analysis of the weight afforded to the

medical opinions and the reasons for that weight.

      The ALJ should also elaborate on what medical opinion she relied on to

determine that "no abnormal uptake…was not consistent with reports of pain and

radiculitis." R. 23; see Lambert v. Berryhill, 896 F.3d 768, 774 (7th Cir. 2018)

(“ALJs must rely on expert opinions instead of determining the significance of

particular medical findings themselves.”). On remand, Plaintiff can address any

additional concerns with the ALJ's findings, but he should make sure to put forth

evidence to support his claims. See Robert D. v. Berryhill, No. 2:17-cv-02107, 2018

U.S. Dist. LEXIS 163050, at *5 (C.D. Ill. Aug. 24, 2018) (finding that the ALJ

properly discounted plaintiff's need for a cane where no physician found the cane

medically necessary and instead repeatedly found that he had a normal gait and



                                           - 10 -
was able to walk 50 feet without assistance); Jenkins v. White Castle Management

Co., No. 12 C 7273, 2014 U.S. Dist. LEXIS 106100, at *7 (N.D. Ill. Aug. 4, 2014)

(noting “that unsupported statements of counsel ... are not evidence and do not

count”).

                                IV. CONCLUSION

      For the reasons stated in this opinion, Plaintiff’s motion for summary

judgment [9] is granted, and the Commissioner’s motion [16] is denied. The

decision of the ALJ is remanded for further proceedings consistent with this

opinion.




Date: March 25, 2019                   By:       ______________________
                                                 Iain D. Johnston
                                                 United States Magistrate Judge




                                        - 11 -
